Opinion issued June 25, 2013




                                     In The
                              Court of Appeals
                                    For The
                          First District of Texas


                              NO. 01-13-00127-CV


    PAUL OUZENNE AND OUZENNE CONSTRUCTION COMPANY,
                        Appellants

                                       V.

     LEON SHANKLE AND MARGIE BENTON SHANKLE, Appellees


                On Appeal from the 129th Civil District Court
                           Harris County, Texas
                    Trial Court Cause No. 2003-13270


                       MEMORANDUM OPINION

      Appellants, Paul Ouzenne and Ouzenne Construction Company, have

neither paid the required fees nor established indigence for purposes of appellate
costs. See TEX. R. APP. P. 5, 20.1; see also TEX. GOV’T CODE ANN. § 51.207 (West

Supp. 2012), § 51.941(a) (West 2005), § 101.041 (West Supp. 2012); Order

Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of

Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1).

After being notified that this appeal was subject to dismissal, appellants did not

adequately respond. See TEX. R. APP. P. 5; 42.3(c).

      We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Brown, and Huddle.




                                        2